DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.

Drawings

The drawings are objected to because in figures 1 & 2 the lead line of reference character 6 does not appear to be tagged to the supercooling pipe...the lead line appears to be tagged to another undisclosed structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The substitute specification filed 6/20/2022 has been entered.

The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 CFR 1.52(a) and (b).
The application papers are objected to because the amendments to claims 9, 10, 14 and 15 contain amended claim language having a font color that is grayscale and is not consistent with the black font color of the original claim language.
A legible substitute cope of the claims in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9, in lines 10 and 11, the recitation of “...both ends of the liquid pipe section are respectively configured to connect a main liquid pipe and a branch liquid pipe,” renders the claim unclear because ‘the liquid pipe section appears to connect a main low-pressure gas pipe to a main liquid pipe.’  Thus, there is inconsistency between the claims and the disclosure.  Please amend for clarity.

Regarding Claim 9, in lines 15-17, the recitation of “...the mode switcher further comprises a high-pressure electronic expansion valve arranged in series in the high-pressure gas pipe section and a low- pressure electronic expansion valve arranged in series in the low-pressure gas pipe section,” renders the claim unclear because it is unclear what the limitation “in series” means in the claim.  For example, the ‘high-pressure electronic expansion valve’ is arranged in series with what?  Please amend for clarity.
Regarding Claims 9 and 16, the recitation of “...step (a1/b1): when receiving a switching instruction of switching from a heating mode to a cooling mode, gradually decreasing an opening degree of the high-pressure electronic expansion valve at a preset step size by the mode switcher until the high-pressure electronic expansion valve is closed; 
step (a2/b2): then opening the low-pressure electronic expansion valve and adjusting an opening degree of the low-pressure electronic expansion valve to a preset initial opening degree by the mode switcher; and 
step (a3/b3): after maintaining the preset initial opening degree for a preset time length, gradually increasing the opening degree of the low-pressure electronic expansion valve at the preset step size by the mode switcher until the low-pressure electronic expansion valve is opened to a maximum opening degree,” renders the claim unclear because the use of functional language in the claim fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim."
In this instance the claim merely recites a description of a problem to be solved or a function or result achieved by the invention, and thus the boundaries of the claim scope are unclear. Further, without reciting and/or disclosing the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. See MPEP 2173.05(g)
Particularly the claim and/or disclosure does not recite the structure that controls and/or cause an expansion valve to open or close. The claim and/or disclosure does not recite the structure that determines a duration of time.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre- AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 10, the recitation of “...wherein the at least one mode conversion branch further comprises a high-pressure solenoid valve and a low- pressure solenoid valve, and the high-pressure solenoid valve and the low-pressure solenoid valve are respectively connected in parallel with the high-pressure electronic expansion valve and the low-pressure electronic expansion valve through bypass pipelines,” creates an antecedent basis issue because it is unclear if the “high-pressure solenoid valve and a low- pressure solenoid valve” are additional valves or the aforementioned valves recited in claim 9.
Please amend to recite - - wherein the at least one mode conversion branch further comprises [[a]] the high-pressure solenoid valve and [[a]] the low- pressure solenoid valve, and the high-pressure solenoid valve and the low-pressure solenoid valve are respectively connected in parallel with the high-pressure electronic expansion valve and the low-pressure electronic expansion valve through bypass pipelines - - for clarity.

Regarding Claim 11, the recitation of “...wherein the liquid pipe section is further connected with a supercooling pipe in series so as to perform heat exchange on a refrigerant of the liquid pipe section and a refrigerant led from the main liquid pipe to the main low-pressure gas pipe,” renders the claim unclear because the alleged supercooling pipe is separate and apart from the liquid pipe section...where the recited elements are in parallel and perform a heat exchange function.  
For examination purposes, the limitation has been interpreted as - - wherein the liquid pipe section is further in parallel 

Regarding Claims 14 and 21, the recitation of “...wherein the liquid pipe section is further connected with a supercooling pipe in series, the heat recovery multi-split air conditioning system further comprises a first bypass pipeline led from the main liquid pipe to the main low-pressure gas pipe, the first bypass pipeline is connected with the supercooling pipe and performs heat exchange, and a filter and a supercooling throttling unit are arranged in series in the first bypass pipeline,” renders the claim unclear.  
The recitation that the “liquid pipe section is further connected with a supercooling pipe in series” is unclear because what is meant by “connected with a supercooling pipe in series?”
Additionally, the recitation of “...a first bypass pipeline led from the main liquid pipe to the main low-pressure gas pipe,” is inconsistent with the disclosure because whereas there is a connection between the components...it is apparent that the “supercooling pipe” provides the connection.
Lastly, the recitation of “...the first bypass pipeline is connected with the supercooling pipe and performs heat exchange,” is an incomplete thought.  The supercooling pipe cannot perform heat exchange in and of itself.
Please amend for clarity.

Regarding Claim 16, in lines 9 and 10, the recitation of “...both ends of the liquid pipe section are respectively configured to connect a main liquid pipe and a branch liquid pipe,” renders the claim unclear because ‘the liquid pipe section appears to connect a main low-pressure gas pipe to a main liquid pipe.’  Thus, there is inconsistency between the claims and the disclosure.  Please amend for clarity.


Regarding Claim 16, in lines 14-16, the recitation of “...the mode switcher further comprises a high-pressure electronic expansion valve arranged in series in the high-pressure gas pipe section and a low- pressure electronic expansion valve arranged in series in the low-pressure gas pipe section,” renders the claim unclear because it is unclear what the limitation “in series” means in the claim.  For example, the ‘high-pressure electronic expansion valve’ is arranged in series with what?  Please amend for clarity.

Regarding Claim 17, the recitation of “...wherein the at least one mode conversion branch further comprises a high-pressure solenoid valve and a low- pressure solenoid valve, and the high-pressure solenoid valve and the low-pressure solenoid valve are respectively connected in parallel with the high-pressure electronic expansion valve and the low-pressure electronic expansion valve through bypass pipelines,” creates an antecedent basis issue because it is unclear if the “high-pressure solenoid valve and a low- pressure solenoid valve” are additional valves or the aforementioned valves recited in claim 16.
Please amend to recite - - wherein the at least one mode conversion branch further comprises [[a]] the high-pressure solenoid valve and [[a]] the low- pressure solenoid valve, and the high-pressure solenoid valve and the low-pressure solenoid valve are respectively connected in parallel with the high-pressure electronic expansion valve and the low-pressure electronic expansion valve through bypass pipelines - - for clarity.

Regarding Claim 18, the recitation of “...wherein the liquid pipe section is further connected with a supercooling pipe in series so as to perform heat exchange on a refrigerant of the liquid pipe section and a refrigerant led from the main liquid pipe to the main low-pressure gas pipe,” renders the claim unclear because the alleged supercooling pipe is separate and apart from the liquid pipe section...where the recited elements are in parallel and perform a heat exchange function.  
For examination purposes, the limitation has been interpreted as - - wherein the liquid pipe section is further in parallel 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US2010/0101256) in view of Nassbaum (US3392542).

Regarding Claim 9, as best understood, Kawano teaches control method of a mode switcher [30; fig 1] in a heat recovery multi-split air conditioning system [fig 1], the heat recovery multi-split air conditioning system comprising an outdoor unit [20; 0059]; an indoor unit [40; 0059] and the mode switcher [30], wherein the outdoor unit is connected with individual mode conversion branches in the mode switcher through a main liquid pipe [13], a main high-pressure gas pipe [11] and a main low-pressure gas pipe [12], and the mode conversion branches are connected with a corresponding indoor unit [40] through a branch liquid pipe [16] and a branch gas pipe [17; 0065; fig 1],
wherein the mode switcher comprises at least one mode conversion branch wherein the at least one mode conversion branch comprises: a liquid pipe section [40], a high-pressure gas pipe section [14] and a low-pressure gas pipe section [15], 
both ends of the liquid pipe section [40] are respectively configured to connect a main liquid pipe [13] and a main low-pressure gas pipe [12 via supercooling pipe 52; fig 1], 
one end of the high-pressure gas pipe section [15] and one end of the low- pressure gas pipe section [14] are respectively configured to connect a main high- pressure gas pipe [11] and a main low-pressure gas pipe [12; fig 1], another end of the high-pressure gas pipe section [15] and another end of the low-pressure gas pipe section [14] are configured to connect with a branch gas pipe [17; fig 1],
the mode switcher further comprises a high- pressure electronic valve [31] arranged in series in the high-pressure gas pipe section and a low-pressure electronic expansion valve [32] arranged in series in the low-pressure gas pipe second [fig 1], so that the high-pressure electronic expansion valve and the low-pressure electronic expansion valve are gradually opened and closed during air conditioning mode switching to reduce a differential pressure between before and after a mode conversion operation [0067; 0068; fig 1; where the function is realized by operation of the system during a change from respective modes of operation]; 
wherein the control method comprises: 
step (a1): when receiving a switching instruction of switching from a cooling mode to a heating mode, gradually decreasing an opening degree of the low-pressure electronic expansion valve at a preset step size by the mode switcher until the low-pressure electronic expansion valve is closed [0085-0088]; 
step (a2): then opening the high-pressure electronic expansion valve and adjusting an opening degree of the high-pressure electronic expansion valve to the preset initial opening degree by the mode switcher [0085-0088]; and 
step (a3): after maintaining the preset initial opening degree for a preset time length, gradually increasing the opening degree of the high-pressure electronic expansion valve at the preset step size by the mode switcher until the high-pressure electronic expansion valve is opened to a maximum opening degree [0085-0088; where the function is realized when the system switches from a heating mode to a cooling mode]
Kawano does not explicitly teach where the electronic valves are electronic expansion valves;
However, Nussbaum teaches refrigeration system [fig 1] having where an electronic expansion valve [25] is arranged on a liquid line [col 3, lines 34-50; fig 1].  Nussbaum teaches that it is known in the field of endeavor of refrigeration that electronic expansion valves regulate flow of liquid refrigerant to a heat exchanger and thereby constitute a cooling operation [col 3, lines 16-33].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kawano to have where the electronic valves are electronic expansion valves in view of the teachings of Nassbaum in order to regulate flow of liquid refrigerant to a heat exchanger and thereby constitute a cooling operation.
For clarity, the functions recited in steps (a1), (a2), (a3) have been considered recitations of intended use.  As stated in the 112 rejections above, adequate structure to perform the recited function has not been disclosed.  Thus, the limitations under the broadest reasonable interpretation are interpreted as having inherent functions...i.e. the valves are capable of being opened and closed to achieve the intended resulting modes of operation.
Lastly, the prior art structure as modified above is capable of performing the resulting modes of operation.

Regarding Claim 16, as best understood, Kawano teaches control method of a mode switcher [30; fig 1] in a heat recovery multi-split air conditioning system [fig 1], the heat recovery multi-split air conditioning system comprising an outdoor unit [20; 0059]; an indoor unit [40; 0059] and the mode switcher [30], wherein the outdoor unit is connected with individual mode conversion branches in the mode switcher through a main liquid pipe [13], a main high-pressure gas pipe [11] and a main low-pressure gas pipe [12], and the mode conversion branches are connected with a corresponding indoor unit [40] through a branch liquid pipe [16] and a branch gas pipe [17; 0065; fig 1],
wherein the mode switcher comprises at least one mode conversion branch wherein the at least one mode conversion branch comprises: a liquid pipe section [40], a high-pressure gas pipe section [14] and a low-pressure gas pipe section [15], 
both ends of the liquid pipe section [40] are respectively configured to connect a main liquid pipe [13] and a main low-pressure gas pipe [12 via supercooling pipe 52; fig 1], 
one end of the high-pressure gas pipe section [15] and one end of the low- pressure gas pipe section [14] are respectively configured to connect a main high- pressure gas pipe [11] and a main low-pressure gas pipe [12; fig 1], another end of the high-pressure gas pipe section [15] and another end of the low-pressure gas pipe section [14] are configured to connect with a branch gas pipe [17; fig 1],
the mode switcher further comprises a high- pressure electronic valve [31] arranged in series in the high-pressure gas pipe section and a low-pressure electronic expansion valve [32] arranged in series in the low-pressure gas pipe second [fig 1], so that the high-pressure electronic expansion valve and the low-pressure electronic expansion valve are gradually opened and closed during air conditioning mode switching to reduce a differential pressure between before and after a mode conversion operation [0067; 0068; fig 1; where the function is realized by operation of the system during a change from respective modes of operation]; 
wherein the control method comprises: 
step (b1): when receiving a switching instruction of switching from a heating mode to a cooling mode, gradually decreasing an opening degree of the high-pressure electronic expansion valve at a preset step size by the mode switcher until the high-pressure electronic expansion valve is closed [0079-0084]; 
step (b2): then opening the low-pressure electronic expansion valve and adjusting an opening degree of the low-pressure electronic expansion valve to a preset initial opening degree by the mode switcher [0079-0084]; and 
step (b3): after maintaining the preset initial opening degree for a preset time length, gradually increasing the opening degree of the low-pressure electronic expansion valve at the preset step size by the mode switcher until the low-pressure electronic expansion valve is opened to a maximum opening degree [0079-0084; where the function is realized when the system switches from a heating mode to a cooling mode]
Kawano does not explicitly teach where the electronic valves are electronic expansion valves;
However, Nussbaum teaches refrigeration system [fig 1] having where an electronic expansion valve [25] is arranged on a liquid line [col 3, lines 34-50; fig 1].  Nussbaum teaches that it is known in the field of endeavor of refrigeration that electronic expansion valves regulate flow of liquid refrigerant to a heat exchanger and thereby constitute a cooling operation [col 3, lines 16-33].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kawano to have where the electronic valves are electronic expansion valves in view of the teachings of Nassbaum in order to regulate flow of liquid refrigerant to a heat exchanger and thereby constitute a cooling operation.
For clarity, the functions recited in steps (b1), (b2), (b3) have been considered recitations of intended use.  As stated in the 112 rejections above, adequate structure to perform the recited function has not been disclosed.  Thus, the limitations under the broadest reasonable interpretation are interpreted as having inherent functions...i.e. the valves are capable of being opened and closed to achieve the intended resulting modes of operation.
Lastly, the prior art structure as modified above is capable of performing the resulting modes of operation.



Regarding Claim 10, as best understood, Kawano, as modified, teaches the invention of Claim 9 above and Kawano teaches wherein at least one mode conversion branch comprises a high pressure solenoid valve [33] and a low-pressure solenoid valve [34], and the high-pressure solenoid valve, and the low-pressure solenoid valve are respectively connected in parallel with the high-pressure electronic expansion valve [31] and the low-pressure electronic expansion valve [32] through bypass pipelines [fig 1]; and the control method further comprises: 
step (a4) when receiving the switching instruction of switching from the cooling mode to the heating mode, closing the low-pressure solenoid valve [34] by the mode switcher [As modified above, see the rejection of Claim 8 above for detailed analysis where the function is carried out by normal operation of the system]; and 
(a5) when the opening degree of the high-pressure electronic expansion valve is opened to the maximum opening degree, opening the high-pressure solenoid valve [33] by the mode switcher [As modified above, see the rejection of Claim 8 above for detailed analysis where the function is carried out by normal operation of the system].

Regarding Claim 17, as best understood, Kawano, as modified, teaches the invention of Claim 16 above and Kawano teaches wherein at least one mode conversion branch comprises a high pressure solenoid valve [33] and a low-pressure solenoid valve [34], and the high-pressure solenoid valve, and the low-pressure solenoid valve are respectively connected in parallel with the high-pressure electronic expansion valve [31] and the low-pressure electronic expansion valve [32] through bypass pipelines [fig 1]; and the control method further comprises: 
step (b4) when receiving the switching instruction of switching from the heating mode to the cooling mode, closing the high-pressure solenoid valve [33] by the mode switcher [As modified above, see the rejection of Claim 8 above for detailed analysis where the function is carried out by normal operation of the system]; and
(b5) when the opening degree of the low-pressure electronic expansion valve is opened to the maximum opening degree, opening the low-pressure solenoid valve [As modified above, see the rejection of Claim 8 above for detailed analysis where the function is carried out by normal operation of the system].

Regarding Claims 11 and 18, Kawano, as modified, teaches the invention of Claims 9 and 16 above and Kawano teaches wherein the liquid pipe section is further connected with a supercooling pipe [52] in series so as to perform heat exchange on a refrigerant of the liquid pipe section and a refrigerant led from the main liquid pipe to the main low-pressure gas pipe [0011; fig 1].

Regarding Claims 12 and 19, Kawano, as modified, teaches the invention of Claims 9 and 16 above and Kawano teaches wherein all mode conversion branches are connected in parallel, in series, or in series-parallel form through the main liquid pip the main high-pressure gas pipe and the main low-pressure gas pipe [fig. 1].

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US2010/0101256) and Nassbaum (US3392542) as applied to claim 9 and 16 above, and further in view of Kajimaru et al. (JPH06273002A).

Regarding Claims 13 and 20, Kawano, as modified, teaches the invention of Claims 9 and 16 above but does not teach wherein a muffler is arranged on at least one of the main high-pressure gas pipe and the main low-pressure gas pipe connecting the mode switcher.
However, Kajimaru teaches a refrigeration cycle [0001] having a muffler [13] arranged on a high-pressure gas pipe [0011; fig 1]  Kajimaru teaches that it is known in the field of endeavor of refrigeration that a muffler erases the flow of noise of refrigerant moving through the system [0003; see also MPEP 2144.04 VIB A where it known that duplication of working parts of a device involve only routine skill in the art and thus a muffler can be disposed on high pressure pipe and a low pressure pipe. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kawano to have wherein a muffler is arranged on at least one of the main high-pressure gas pipe and the main low-pressure gas pipe connecting the mode switcher in view of the teachings of Kajimaru in order to erase the flow of noise of refrigerant moving through the system.

Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US2010/0101256) and Nassbaum (US3392542) as applied to claims 9 and 16 above, and further in view of Eguchi et al. (US2016/0305680).

Regarding Claims 14 and 21, as best understood, Kawano, as modified, teaches the invention of Claims 9 and 16 above and teaches where the liquid pipe section is further connected with a supercooling pipe in series [As modified above, see the rejection of claim 1 above for detailed discussion].  Kawano does not teach a first bypass pipeline led from the main liquid pipe to the main low-pressure gas pipe, the first bypass pipeline is connected with the supercooling pipe and performs heat exchange, and a filter and a supercooling throttling unit, are arranged in series in the first bypass pipeline.
However, Eguchi teaches a refrigeration apparatus [0001] having a first bypass pipeline [P10] led from a main liquid pipe [11] to a main low-pressure gas pipe [12], the first bypass pipeline is connected with a supercooling pipe [P9] and performs heat exchange, and a filter [F12] and a supercooling throttling unit [EV3], are arranged in series in the first bypass pipeline [0131-0136; fig 4]. Eguchi teaches that it is known in the field of endeavor of refrigeration that this arrangement provides a switching unit that inhibits refrigerant sound and provides safety [0006].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kawano to  have a first bypass pipeline led from the main liquid pipe to the main low-pressure gas pipe, the first bypass pipeline is connected with the supercooling pipe and performs heat exchange, and a filter and a supercooling throttling unit, are arranged in series in the first bypass pipeline in view of the teachings of Eguchi in order to provide a switching unit that inhibits refrigerant sound and provides safety.

Claims 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US2010/0101256) and Nassbaum (US3392542) as applied to claims 9 and 16 above, and further in view of Kim (US2008/0092572).

Regarding Claims 15 and 22, Kawano, as modified, teaches the invention of Claims 9 and 16 above but does not teach a [second] bypass pipeline arranged between the main high-pressure gas pipe and the main low-pressure gas pipe, and wherein a gas bypass solenoid valve and a throttling unit are arranged in series in the second bypass pipeline.
However, Kim teaches an air conditioner [fig 1] having a bypass pipeline arranged between a main high-pressure gas pipe [63] and a main low-pressure gas pipe [75], and wherein a gas bypass solenoid valve and a throttling unit are arranged in series in the second bypass pipeline [Drawing I] for the obvious advantage of balancing pressure between the high and low pressure gas lines. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kawano to  have a [second] bypass pipeline arranged between the main high-pressure gas pipe and the main low-pressure gas pipe, and wherein a gas bypass solenoid valve and a throttling unit are arranged in series in the second bypass pipeline in view of the teachings of Kim in order to balance pressure between the high and low  pressure gas lines.

    PNG
    media_image1.png
    737
    639
    media_image1.png
    Greyscale


Drawing I


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763